DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 104-107, 112, 115, 116, 191, 121 and 122 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Kinoshita (US 2011/0132900).
With respect to the limitations of claim 104, Kinoshita teaches an oven (title), comprising: a housing defining an interior cooking space (Figs 1, 3, 7, roaster heating chamber 9, 0135-0136); an electrically energizable heating element (energizing heaters 22 and 23, 0139) exposed to air that is in or enters the interior cooking space (9) and configured to heat that air; a temperature sensor (Figs 7, 8, temperature detection element 241, 0193, 0140) configured to sense a temperature of the heating element; and a controller (Fig 8, control circuit 200, CPU 204, 0170, 0171) configured to impose an upper limit (Fig 3, temperature button adjustment 93, 0116) on the temperature of the heating element and respond to output from the temperature sensor such that the heating element temperature does not exceed the upper limit (0140, 0197) while the oven heat treats a food product primarily by thermal transfer of heat from the air heated by the heating element to the food product by natural or forced air convection.
With respect to the limitations of claims 105, 106, 107, 112, 115, 116, 119, 121 and 122, Kinoshita teaches further comprising a user interface that comprises an activation input structure (Fig 3, lock key switch 83, 0118) by which a user can activate imposition of the upper limit by the controller; the user interface comprises a deactivation input structure by which imposition of the upper limit by the controller can be deactivated (lock key switch 83); the activation input structure and the deactivation input structure are the same on-off structure (83); the user interface is configured to be operated by a user to deactivate imposition (83) of the upper limit by the controller throughout preheating of the oven; further comprising a limit-input user interface comprising a first input structure configured to allow a user to set the upper limit (operation button 90, 0115); the limit-input user interface further comprises a second input structure configured to allow a user to increase the upper limit by a predetermined amount (temperature adjustment button 93, 0116), and a third input structure configured to allow a user to decrease the upper limit by a predetermined amount (temperature adjustment button 92, 0116); the oven is a general purpose oven (roaster heating chamber 9); the oven is free of heating elements at a bottom of the oven (heating element 23 not located at a bottom surface of the oven); the heating element comprises a resistance heating element (energizing heaters 22 and 23, 0139)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 108, 110, 111, 113 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2011/0132900) as applied to claim 104, further in view of Erwin (DE102005003944).  An English machine translation of Erwin (DE102005003944) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 108, Kinoshita teaches the controller (200, 204) is configured to set the upper limit of the temperature of the heating element to be a set cooking temperature (92, 93) and/or a set internal doneness temperature of a food product to be heat treated.  Kinoshita discloses the claimed invention except for including a predetermined droop offset of the oven that is an inherent loss of heat energy involved in the transfer of heat from the heating element to and through the air and is characteristic of the oven design.
However, Erwin discloses the controller (control device 16, 0018) is configured to set the upper limit of the temperature (temperature input device 20, 0028) of the heating element (heating devices 12a-d, 0018) to be a set cooking temperature and/or a set internal doneness temperature of a food product to be heat treated, plus a predetermined droop offset of the oven (offset correction device 22, 0018) that is an inherent loss of heat energy (0006, 0026) involved in the transfer of heat from the heating element to and through the air and is characteristic of the oven design is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita silent to a predetermined droop offset with the further including a predetermined droop offset of the oven that is an inherent loss of heat energy involved in the transfer of heat from the heating element to and through the air and is characteristic of the oven design of Erwin for the purpose of providing a known offset temperature that compensates for a temperature difference between actual temperature in the center of gravity of the interior cooking space and the temperature detected by the temperature sensor (0007), thereby improving the overall efficiency and accuracy of the oven.
With respect to the limitations of claim 110, Kinoshita teaches further comprising a user interface that comprises a labeled control for adjusting the set cooking temperature (temperature button adjustment 92, 93) and/or set internal doneness temperature to a pre-set temperature.
With respect to the limitations of claims 111 and 113, Kinoshita discloses a temperature button adjustment 93 that is configured to set the cooking temperature to not exceed  425°F; the controller is configured to deactivate imposition (83) of the upper limit throughout preheating of air in the oven. Additionally, Erwin discloses setting a droop offset (0006, 0018, 0026).  Kinoshita in view of Erwin discloses the claimed invention except for the droop offset does not exceed 30°F; and the imposition is automatically deactivated.  
However, it would have been obvious for one having ordinary skill in the art before the effective filing date was made to have the droop offset does not exceed 30°F; the imposition is automatically deactivated, since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable droop offset temperature range and automatic deactivation sequence only involves routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 117, Kinoshita teaches further comprising a user interface configured to automatically set the upper temperature limit at about 350°F (Fig 6, well done Beef, Veal, Lamb, chicken breast, pork at 170º C, 0030).  Kinoshita discloses the claimed invention except for including a predetermined droop offset of the oven that is an inherent loss of heat energy involved in the transfer of heat from the heating element to and through the air and is characteristic of the oven design, when actuated by a user.  However, Erwin discloses including a predetermined droop offset of the oven (offset correction device 22, 0018) that is an inherent loss of heat energy (0006, 0026) involved in the transfer of heat from the heating element to and through the air and is characteristic of the oven design, when actuated by a user is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita silent to including a predetermined droop offset of the oven that is an inherent loss of heat energy involved in the transfer of heat from the heating element to and through the air and is characteristic of the oven design, when actuated by a user of Erwin for the purpose of providing a known offset temperature that compensates for a temperature difference between actual temperature in the center of gravity of the interior cooking space and the temperature detected by the temperature sensor (0007), thereby improving the overall efficiency and accuracy of the oven.

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2011/0132900) in view of Erwin (DE102005003944) as applied to claims 104 and 108, further in view of Anderson (US 2011/0151072).
With respect to the limitations of claim 109, Kinoshita in view of Erwin discloses the claimed invention except for further comprising a user interface that comprises numerical controls for adjusting the set cooking temperature and/or set internal doneness temperature.
However, Anderson discloses further comprising a user interface that comprises numerical controls for adjusting the set cooking temperature (Fig 5, virtual slide bar 120, selected cooking temperature display 135, 0026) and/or set internal doneness temperature is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita in view of Erwin having a user interface silent to numerical controls with the further comprising a user interface that comprises numerical controls for adjusting the set cooking temperature and/or set internal doneness temperature of Anderson for the purpose of providing a known numerical control configuration for an oven that is easy to use and simple to understand.  

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2011/0132900) as applied to claim 104, further in view of Rabie (US 2017/0016623).
With respect to the limitations of claims 114, Kinoshita discloses the claimed invention except for further comprising a second temperature sensor configured to sense temperature of air in the cooking space and provide input to the controller.  However, Rabie discloses further comprising a second temperature sensor (Fig 2, first temperature sensor 234, second temperature sensor 236, 0030) configured to sense temperature of air in the cooking space and provide input to the controller (controller 232, 0024) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita having a temperature sensor silent to a second temperature sensor with the further comprising a second temperature sensor configured to sense temperature of air in the cooking space and provide input to the controller of Rabie for the purpose of providing a known dual temperature sensor configuration that allows for a spatial temperature map of temperatures throughout the cooking chamber to be analyzed based on the second temperature measurements, thereby allowing the heating element to be dynamically adjusted based on analysis of the spatial temperature map (0005).

Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2011/0132900) as applied to claim 104, further in view of Bass (US 2019/0178501).
With respect to the limitations of claim 118, Kinoshita discloses the claimed invention except for the temperature sensor is in contact with a surface of the heating element.  However, Bass discloses the temperature sensor is in contact with a surface of the heating element (Fig 2, 0027) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita having a temperature sensor silent to a contact condition of the sensor with the temperature sensor is in contact with a surface of the heating element of Bass for the purpose of providing a known temperature sensor contact condition that detects the actual temperature of the electric resistive element (0027).

Claims 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2011/0132900) as applied to claim 104, further in view of Jeon (US 2008/0075823).
With respect to the limitations of claims 120 and 121, Kinoshita discloses the claimed invention except for the heating element is part of a fan heater; the oven is free of heating elements at a bottom of the oven.  However, Jeon discloses the heating element is part of a fan heater (Figs 1-3, convection heater 93, fan 92, 0040); the oven is free of heating elements (Fig 3, convection heater 93) at a bottom of the oven is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita with the heating element is part of a fan heater; the oven is free of heating elements at a bottom of the oven of Jeon for the purpose of providing a known oven with a heater that allows food to be cooked rapidly through convention heating (0040).

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2011/0132900) as applied to claim 104, further in view of Hofmann (US 2014/0311473).
With respect to the limitations of claim 123, Kinoshita discloses the claimed invention except for the heating element comprises an induction heating element.  However, Hofmann discloses the heating element comprises an induction heating element (0007) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Kinoshita having a resistance heating element with the known alternative induction heating element of Hofmann for the purpose of using a known induction heating element that is suitable for providing to an oven chamber (0007). 

Response to Amendments
Claims 107, 108 and 117 have been amended. 
Claims 104-123 are pending.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 5-6 about claims 104-107, 112, 115, 116, 119, 121 and 122, that Kinoshita fails to disclose the limitations of claim 104 directed to "a temperature sensor configured to sense a temperature of the heating element; and a controller configured to impose an upper limit on the temperature of the heating element and respond to output from the temperature sensor such that the heating element does not exceed the upper limit ..." because the temperature sensor of Kinoshita does not control the temperature base on the a temperature of the heater but operates in the convention fashion where air temperature in the oven chamber is sensed and controlled, the examiner respectfully disagrees.  The temperature detection unit 241 of Kinoshita detects an inside temperature of the roaster heating chamber 9, where the detection of the inside chamber temperature includes a temperature of the heating elements 22 and 23.  Additionally, the controller (Fig 8, control circuit 200, CPU 204, 0170, 0171) in conjunction with temperature button adjustment 93 (Fig 3, 0116) imposes an upper limit on the temperature of the heating element and responds to output from the temperature sensor such that the heating element temperature does not exceed the upper limit (0140, 0197).
The applicant has argued on pages 7-8 about claims 108, 110, 111, 113 and 117 that Erwin fails to make up for the deficiencies of Kinoshita, the examiner respectfully disagrees because Kinoshita fully discloses all of the limitations of claims 104-107, 112, 115, 116, 119, 121 and 122 as set forth in the rejection above.
The applicant has argued on page 8 about claim 109, that Anderson fails to make up for the deficiencies of Kinoshita, the examiner respectfully disagrees because Kinoshita fully discloses all of the limitations of claims 104-107, 112, 115, 116, 119, 121 and 122 as set forth in the rejection above.
The applicant has argued on page 9 about claims 114 and 118, that Rabie and Baas fails to make up for the deficiencies of Kinoshita, the examiner respectfully disagrees because Kinoshita fully discloses all of the limitations of claims 104-107, 112, 115, 116, 119, 121 and 122 as set forth in the rejection above.
The applicant has argued on page 10 about claims 120, 121 and 123 that Jeon and Hoffmann fails to make up for the deficiencies of Kinoshita, the examiner respectfully disagrees because Kinoshita fully discloses all of the limitations of claims 104-107, 112, 115, 116, 119, 121 and 122 as set forth in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
11/8/2022